PPer Curiam.
This was an action on a promissory note in which the maker, Ward, of Marion county, and one West, of Hancock county, who had transferred the same to the plaintiff without indorsement in writing, were both made defendants.
The only question in the case is, whether the Hancock Circuit Court had jurisdiction of the person of Ward.
The statute (2 R. S. p. 28, § 6) imperatively requires the assignor, under such circumstances, to be made a defendant; and, therefore, under § 33, 2 R. S. p. 34, the action could be brought in the county where either of the defendants resided.
The judgment is affirmed, with 5 per cent, damages and costs.